In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-515 CR

____________________


JAY GIANNUKOS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 02-03-02101-CR




MEMORANDUM OPINION (1)
	On January 6, 2005, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
The appellant filed a response, but failed to demonstrate jurisdiction in that response.

	The notice of appeal seeks to appeal a previously appealed conviction.  After
transfer to that court, the Amarillo Court of Appeals dismissed the appeal upon the
voluntary motion of the appellant.  See Giannukos v. State, No. 07-02-0457 CR, 2003 WL
22175717 (Tex. App.- Amarillo, Sept. 18, 2003, no pet.)(not reported for publication). 
The conviction became final when the court issued its mandate.  The appellant has not
obtained a right to appeal through habeas corpus.  Accordingly, this appeal is dismissed
for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

									PER CURIAM

Opinion Delivered February 2, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.